DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 4/16/2021. Claims 1-25 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/554,009, filed 9/4/2017. The assignee of record is Comcast Cable Communications, LLC. The listed inventor(s) is/are: Garcia, Maurice Manuel; Thompson, Robert Joseph.
Response to Arguments
Applicant’s arguments filed 4/16/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Allowable Subject Matter
Claims 3-4, 7, 11-12, 15, 19-20, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,594,541. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-9, 14, 16-17, 22 & 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160164549 A1, published 6/9/2016; hereinafter Kim) in view of Yen et al. (US 20170265117 A1, published 9/14/2017; hereinafter Yen), and further in view of Siomina et al. (US 20140133477 A1, published 5/15/2014; hereinafter Sio).
For Claim 1, Kim teaches a method comprising: 
(Kim ¶ 0105 distance from dual AP increases and signal strength level is measured/tracked); and 
causing a change to a network configuration at the premises (Kim ¶ 0105 electronic device 410 using the second frequency may change the second frequency into the first frequency. Kim ¶ 0105 recites:
[0105] According to various embodiments of the present disclosure, the electronic device 410 may hand the first frequency or the second frequency, which is determined as being used as a Wi-Fi communication frequency band, over to the second frequency or the first frequency. The frequency handover may be performed based on one or more of factors for determining the first frequency or the second frequency. For example, the electronic device 410 may compare a Wi-Fi signal strength level corresponding to the first frequency and a Wi-Fi signal strength level corresponding to the second frequency and may perform the frequency handover based on the comparison result. In the case where as a distance from the dual AP 440 increases a Wi-Fi signal strength level of the first frequency becomes relatively good compared to the second frequency, the electronic device 410 using the second frequency may change the second frequency into the first frequency. In general, a straight characteristic of a high frequency may be stronger than that of a low frequency, while a diffraction characteristic of the high frequency may be weaker than that of the low frequency. For this reason, in the case where a wall is placed between the electronic device 410 and the dual AP 440, a Wi-Fi signal strength level about the high frequency may become relatively weak. For example, in the case where the electronic device 410 using the high frequency moves into a room from a living room in which the dual AP 440 is located, the electronic device 410 may change the high frequency, which is being used, into the low frequency).
Kim does not explicitly teach causing, based on the distance between the first device and the second device, a change to a network configuration at the premises.
However, Yen teaches causing, based on the distance between the first device and the second device, a change to a network configuration at the premises (Yen ¶ 0031 the neighbor AP determines whether to send a disconnection message, for requesting the wireless station to handover to other AP, according to the distance and signal strength with the wireless station, to prevent the wireless station continuously connecting to the original AP)
Yen and Kim are analogous art because they are both related to Wi-Fi handover.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the handover techniques of Yen with the system of Kim to force the wireless station handover to another AP, in which the connection quality between the another AP and the wireless station is better than the original one (Yen ¶ 0031).
However, Sio teaches determining, by a computing device, based on first data indicating at least one signal characteristic of a communication path between a first device associated with a premises and a second device, second data, indicating measurements of the first data for a plurality of frequencies of the communication path (Sio Claim 15 recites in part: configuring the enhanced timing measurement to be made by the enhanced timing determination circuit in response to enhanced timing measurement configuration information received from another radio node or network node in the wireless communication network, wherein the enhanced timing measurement configuration information includes a value indicating the maximum carrier frequency distance permissible, wherein configuring the enhanced timing measurement includes: selecting which of the first and second multifarious radio links that are to be used in making the enhanced timing measurement such that differences in carrier frequencies do not exceed the maximum carrier frequency distance permissible).
Sio and Kim-Yen are analogous art because they are both related to wireless communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the wireless techniques of Sio with the system of Kim-Yen for making enhanced timing measurements (Sio ¶ 0010).
For Claim 6, Kim-Yen-Sio teaches the method of claim 1, further comprising: receiving third data indicating at least one second signal characteristic between the first device and a plurality of third devices (Yen Fig. 3 AP1, AP2, AP3); and sending, based on comparing the at least one signal characteristic and the second signal characteristic, an indication to replace the first device or the second device (Yen ¶ 0031 handover. Examiner notes that clarifications to what is meant by “replace” may be one way to overcome the current rejection. If applicant wishes to discuss any amendments, mappings, arguments applicant is encouraged to reach out to examiner at 571 270 3863 or michael.keller@uspto.gov, examiner will be happy to help applicant work to move the case forward and provide any clarifying interpretations or answer any questions, Monday through Friday from about 6 AM to 10 PM EST is generally a good time (with breaks, so may miss the initial call) and examiner will try to return call quickly if missed, thank you).
For Claim 8, Kim-Yen-Sio teaches the method of claim 1, wherein the at least one signal characteristic comprises at least one of: a signal delay, a signal quality, a signal strength (Kim ¶ 0105 signal strength, please also see Yen ¶ 0031, thank you), a signal loss, a signal performance, a signal echo, or a channel response.
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 24, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 25, Kim-Yen-Sio teaches the method of claim 1, wherein the second data indicates different signal strengths for the plurality of frequencies (Kim ¶ 0105 signal strength).

Claims 2, 10 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Yen-Sio as applied to claim 1 above, and further in view of Howard et al. (US 20110210849 A1, published 9/1/2011; hereinafter How).
For Claim 2, Kim-Yen-Sio teaches the method of claim 1, Kim-Yen-Sio does not explicitly teach wherein the determining the distance between the first device and the second device comprises determining the distance based on a signal delay associated with the second data.
However, How teaches wherein the determining the distance between the first device and the second device comprises determining the distance based on a signal delay associated with the frequency response (How Claim 23 wherein the location information includes round trip signal delay information and wherein determining the location of the mobile device includes: determining a distance to the mobile device based on the round trip signal delay information.).
How and Kim-Yen-Sio are analogous art because they are both related to networking.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the location determination techniques of How with the system of Kim-Yen-Sio to locate mobile devices (How Claim 21).
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 

Claims 5, 13 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Yen-Sio as applied to claim 1 above, and further in view of Hebron et al. (US 20160050106 A1, published 2/18/2016; hereinafter Heb).
For Claim 5, Kim-Yen-Sio teaches the method of claim 1, Kim-Yen-Sio does not explicitly teach wherein the causing the change to the network configuration at the premises comprises at least one of: adjusting a filter configuration, sending an indication to install a Point of Entry (POE) filter, sending an indication to qualify the premises for enhanced capacity services, or sending an indication to qualify the premises for a self-install kit.
(Heb ¶ 0024 teaches providing information for installation of a PoE filter), sending an indication to qualify the premises for enhanced capacity services, or sending an indication to qualify the premises for a self-install kit.
Heb and Kim-Yen-Sio are analogous art because they are both related to networking.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the installation techniques of Heb with the system of Kim-Yen-Sio so that the operator may thus know when to send a technician to the network site to install a point of entry (POE) filter 130 to provide isolation between the networks (e.g., utilizing any of a variety of types of filtering), and know when such installation is unnecessary (Heb ¶ 0024).
For Claim 13, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20160031416 A1, claim 2 The tracking system of claim 1 wherein the local communications network transmits information over an associated radio frequency, the associated radio frequency used for measuring a distance between the primary and secondary tracking apparatuses, and the alert system signals an alert when the distance between the primary and secondary tracking apparatuses are within a predetermined distance from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446